  Case 3:19-mc-00002-MAM Document 1 Filed 05/16/19 Page 1 of 5 PageID #: 1


                                                                       HLED
                                                                        MAY 1 6 2019
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                               CENTRAL DIVISION


  IN THE MATTER OF THE                        CASE NUMBER: 5^                    ^
  APPLICATION
  OF THE UNITED STATES OF                    SEALED APPLICATION
  AMERICA
  FOR AN ORDER, PURSUANT TO 18
  U.S.C. § 3486(a)(6)(A), PROHIBITING
  GOOGLE,INC., AN ELECTRONIC
  COMMUNICATIONS PROVIDER,
  FROM NOTIFYING ANY PERSON,
  INCLUDING THE SUBSCRIBER, OF
  THE EXISTENCE OF A GRAND JURY
  SUBPOENA.




      The United States, through Assistant United States Attorney Jay Miller,

for the District of South Dakota, hereby applies to the Court pursuant to 18

U.S.C. § 3486(a)(6)(A) for an order prohibiting Google, Inc., located at 1600

Amphitheatre Parkway, Mountain View, CA 94043, which functions as an

electronic communications service provider, from notifying any person,

including the subscriber, of the existence of a grand jury subpoena to Google,

Inc., that requests subscriber information related to the Google account

"dustinjoeredlegs@gmail.com."

      In support of this application, I affirm the following:

                     FACTUAL AND LEGAL BACKGROUND


      1.    The Federal Bureau of Investigation ("FBI") is currently

investigating allegations of possible sexual exploitation, in violation of 18

U.S.C. S 2251.
  Case 3:19-mc-00002-MAM Document 1 Filed 05/16/19 Page 2 of 5 PageID #: 2



      2.    Based on the investigation of this criminal activity, there are

reasonable grounds to believe that Google, Inc. has records and other

information that are relevant and material to the ongoing criminal investigation

described above.

      3.   Section 3486 of Title 18, United States Code, provides instruction

on access to the records and other information in the possession of providers of

"electronic communications services" and/or "remote computing services."

Google, Inc. functions both as an electronic communications service

provider ~ that is, Google, Inc. provides its subscribers with access to

electronic communication services, and as a remote computing service provider

providing computer facilities for the storage and processing of electronic

communications as those terms are used in 18 U.S.C. § 2703(c)(2).

      4.    Here, pursuant to 18 U.S.C. § 3486(a)(6)(A), the government seeks

to obtain the following basic subscriber information:

               a) account name;

               b) subscriber contact information;

               c) subscriber identifiers;

               d) e-mail addresses;

               e) connection logs;

               f) IP address history;

               g) transaction history;

               h) telephone numbers;

                                        ^2"
  Case 3:19-mc-00002-MAM Document 1 Filed 05/16/19 Page 3 of 5 PageID #: 3




for the Google online services of Gmail, Talk, YouTube, Groups, Google+, Docs,
Calendar, Voice, Drive, Maps, Earth, Video, Blogger, Picasa, Play, Wallet,

Android, and Web Search.

      5. According to 18 U.S.C. § 3486, a subpoena may be used to obtain

the above-described subscriber information.

      6. Pursuant to 18 U.S.C. § 3486(a)(6)(A), the Court may issue an order

commanding a provider of electronic communications services or remote

computing services that has been served with a subpoena in accordance with

18 U.S.C. § 3486, to not notify the subscriber, customer or any other person of

the existence of the subpoena or court order.

      8. Also pursuant to 18 U.S.C. § 3486(a)(6)(A), the Court shall enter

such an order if it determines that there is reason to believe that notification of

the existence of the subpoena will result in (1) endangering the life or physical

safety of an individual;(2) flight from prosecution; (3) destruction of or

tampering with evidence; (4) intimidation of potential witnesses.

      9. Accordingly, this application sets forth the facts sho-wing that there

are reasonable grounds to believe that the records and information sought are

relevant and material to the ongoing criminal investigation described above and

that an order prohibiting the disclosure of the subpoena and request for

information is warranted under the circumstances.
   Case 3:19-mc-00002-MAM Document 1 Filed 05/16/19 Page 4 of 5 PageID #: 4



                              THE RELEVANT FACTS

       As is more fully set out in the attached affidavit of FBI Special Agent
Benjamin Plante, attached as Exhibit 1, the government sets forth the following
pertinent facts,

       10.   The Federal Bureau of Investigation (FBI) is conducting an

investigation of a suspect who utilized an online account to allegedly sexually
exploit a child in Eagle Butte, SD. Information within the account identified

above could potentially be used to pursue additional information concerning
the identity of the suspect and crimes currently being investigated by the
federal government.

       11.   During the course of the investigation, the FBI learned that on

September 24, 2018, the suspect allegedly entered a bedroom that the 9-year

old alleged victim was sleeping and took a picture of the child's exposed vagina.

The suspect then allegedly added the pictures to his online Google account.

      12.    For the purposes of the ongoing investigation, the Government

seeks to obtain basic subscriber information of the requested accounts possibly

associated with the suspect.

      13.    It is requested that this Application and Order be sealed by the

Court for 90 days, or as the Court directs otherwise. Given the confidential

nature of this investigation, disclosure would severely jeopardize the

investigation in that it might alert the target of the investigation to the

existence of an investigation and likely lead to the destruction and concealment

                                        "4"
  Case 3:19-mc-00002-MAM Document 1 Filed 05/16/19 Page 5 of 5 PageID #: 5



of evidence.

      14.      It is further requested that pursuant to the preclusion of notice

provisions of 18 U.S.C. § 3486, that Google, Inc. be ordered not to notify any
person (including the subscribers or customers to which the materials relate) of
the existence of this order or the Federal grand juiy subpoena until further

order of the Court. The Government submits that such an order is justified

because notification of the existence of this order could seriously jeopardize the
ongoing investigation. Such a disclosure could give the subscribers an

opportunity to destroy evidence.

      WHEREFORE, it is respectfully requested that the Court grant the

attached Order (1) directing that the Subpoena and Order be sealed; and (2)

directing Google, Inc. not to disclose the existence or content of the Order or

the Federal subpoena, except to the extent necessary to comply with the

Federal subpoena.

      Dated this 16th day of May, 2019.



                                            Miller
                                              tnt United States Attorney
